DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20, 20’” has been used to designate both inner aperture and inner link connector.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-2, the phrase “a first seat” is not clear, whether “a first seal” or something else.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 are rejected under 35 U.S.C. 102(a) as being anticipated by Derbis et al. (10,150,419).
Derbis et al. in figures 1-4, disclose a moveable link for an active exterior component on a vehicle comprising 5a fixed link (34) connected to a vehicle body, a base link (30) connected to a vehicle exterior component, an outer link (32) pivotally connected between the base link and the fixed link. Derbis et al. also disclose at least two connections between the outer link and the base link, including a pin (46) fixedly connected to the base link. The pin extends through a bore (50), a first seal (56), 10a first bushing (52), a second bushing (54) and a second seal (58) of the outer link. The bore includes an aperture that the pin extends through at a first end of the bore and an 
 	Regarding claim 2, Derbis et al. in figures 3-4, disclose an inner link (36) pivotally connected between the base link and the fixed link. Derbis et al. also disclose at least two connections between the inner link and the base link, including 5a pin (44) fixedly connected to the base link. The pin extends through a bore (50), a first seal (58), a first bushing (54), a second bushing (52) and a second seal (56) of the inner link. The bore includes an aperture that the pin extends through at a first end of the bore and an aperture that the pin extends through at a second end of the bore, the first seal is located between the aperture at the first end and the first bushing and the 10second seal is located between the aperture at the second end and the second bushing that the pin extends through; at least two connections between the inner link and the fixed link, including a pin fixedly connected to the fixed link, the pin extends through a bore, a first 
 	Regarding claim 3, Derbis et al. in figures 3-4, disclose the pin of the at least two connections between the inner link and the base link including a press fit connection between the pin and the base link (the pin 44 is press fit into an aperture (80)), thereby preventing corrosion between the pin and the base link. The pin of the at least two connections between the inner link and the fixed 5link include a press fit connection between the pin and the fixed link, thereby preventing corrosion between the pin and the fixed link. The pin of the at least two connections between the outer link and the base link include a press fit connection between the pin and the base link, thereby preventing corrosion between the pin and the base link. 10The pin of the at least two connections between the outer link and the fixed link include a press fit connection between the pin and the fixed link, thereby preventing corrosion between the pin and the fixed link.  
 	Regarding claim 4, Derbis et al. in figures 3-4, disclose 15the pin of the at least two connections between the outer link and the base link include a press fit connection between the pin and the base link (the pin 44 is press fit into an aperture 80), thereby preventing corrosion between the pin and the base link; and the pin of the at least two 
 	Regarding claim 5, Derbis et al. in figures 3-4, disclose the vehicle exterior component is one selected from the group consisting of a running board, step, spoiler, and underbody air deflector.  
 	5 Regarding claim 6, Derbis et al. in figures 3-4, disclose the body of the bushing having a flange (76) extending perpendicular to the aperture.  
 	Regarding claim 7, Derbis et al. in figures 1-4, disclose a moveable link for an active exterior component on a vehicle comprising 10at least one moveable link (18) for moving a vehicle exterior component between a fully extended position and retracted position or any position there between. Derbis et al. also disclose a fixed link (34) of the at least one movable link connected to a vehicle body, a base link (30) of the at least one movable link connected to the vehicle exterior component, 15an outer link (32) of the at least one movable link pivotally connected to the base link by at least one first outer link connection. The outer link also being pivotally connected to the fixed link by at least one second outer link connection, wherein the at least one first outer link connection and the at least one second outer link connection each include at least one bore (see figures 3-4, col. 5, lines 15-24) having an opening on an outer surface 20of the outer link. The at least one bore has at least one first diameter portion and is connected at a bushing seat surface to a second diameter portion that is smaller than the at least one first diameter portion and a bushing seated on the bushing seat surface with at least one pin extending through the bushing and the at least13Attorney Docket No. DEC-00387 (711638US)one bore, the at least one pin 
 	Regarding claim 8, Derbis et al. in figures 1-4, disclose 5Regarding clran inner link (30) of the at least one movable link pivotally connected to the base link by at least one first inner link connection and pivotally connected to the fixed link by at least one second inner link connection. The at least one first inner link connection and the at least one second inner link connection each include at least one bore 10having an opening on an outer surface of the inner link. The at least one bore has at least one first diameter portion and is connected at a bushing seat surface to a second diameter portion that is smaller than the at least one first diameter portion and a bushing seated on the bushing seat surface with at least one pin extending through the bushing and the at least one bore. The at least one pin extends outside 15of the inner link and is connected to a respective one of the fixed link or the base link and a seal is disposed around the at least one pin in the first diameter portion of the at least one bore.  
 	Regarding claim 9, Derbis et al. in figures 1-4, disclose 20the pin of the at least one first inner link connection between the inner link and the base link include a press fit connection between the pin and the base link, thereby preventing corrosion between the pin and the base link.14Attorney Docket No. DEC-00387(711638US) The pin of the at least one second inner link connection between the inner link and the fixed link include a press fit connection between the pin and the fixed link, thereby preventing corrosion between the pin and the fixed link. The pin of the at least one first outer link connection between the outer link 5and the base link include a press fit connection between the pin and the base link, thereby preventing corrosion 
 	Regarding claim 10, Derbis et al. in figures 1-4, disclose the pin of the at least one first outer link connection between the outer link and the base link including a press fit connection between the pin and the base link (col. 6, lines 1-5), thereby preventing corrosion between the pin and the base link; and  15the pin of the at least one second outer link connection between the outer link and the fixed link include a press fit connection between the pin and the fixed link, thereby preventing corrosion between the pin and the fixed link.  
 	Regarding claim 11, Derbis et al. in figures 1-4, disclose the vehicle exterior component, which 20is one selected from the group consisting of a running board, step, spoiler, and underbody air deflector.  
 	Regarding claim 12, Derbis et al. in figures 1-4, disclose the body of the bushing having a flange (76) extending perpendicular to the aperture.  
 	Regarding claim 13, Derbis et al. in figures 1-4, disclose a moveable link for an active exterior component on a vehicle 5comprising at least one moveable link (18) for moving a vehicle exterior component between a fully extended position and retracted position or any position there between. Derbis et al. also disclose a fixed link (34) of the at least one movable link connected to a vehicle body. The fixed link has two outer apertures and two inner apertures. Derbis et al. also disclose 10a base link (30) of the at least one movable link connected to the vehicle exterior component. The base link has 
 	Regarding claim 14, Derbis et al. in figures 1-4, disclose the pin of the two first inner link connections between the inner link and the 20base link include a press fit connection between the pin and the base link, thereby preventing corrosion between the pin and the base link.17Attorney Docket No. DEC-00387(711638US) The pin of the two second inner link connections between the inner link and the fixed link include a press fit connection between the pin and the fixed link, thereby preventing corrosion between the pin and the fixed link. The pin of the two first outer link connections between the outer link and the 5base link include a press fit connection between the pin and the base link, thereby preventing corrosion between the pin and the base link and the pin of the two second outer link connections between the outer link and the fixed link include a press fit connection between the pin and the fixed link, thereby preventing corrosion between the pin and the fixed link.  
 	Regarding claim 15, Derbis et al. in figures 1-4, disclose the vehicle exterior component, which is one selected from the group consisting of a running board, step, spoiler, and underbody air deflector.  
 	15 Regarding claim 16, Derbis et al. in figures 1-4, disclose the body of the bushing having a flange (76) extending perpendicular to the aperture.

Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618